          Case 2:20-cv-00964-APG-VCF Document 12 Filed 12/08/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DONALD E. MORISKY,                                     Case No.: 2:20-cv-00964-APG-VCF

 4          Plaintiff                                   Order for Stipulation of Dismissal or
                                                                   Status Report
 5 v.

 6 MMAS RESEARCH, LLC, et al.,

 7          Defendants

 8         The parties advised the court they would file a stipulation of dismissal by November 23,

 9 2020. ECF No. 11. Nothing has been filed.

10         I THEREFORE ORDER the parties to file either a stipulation of dismissal or a status

11 report by December 18, 2020. The failure to do so may result in dismissal of this case without

12 further notice.

13         DATED this 8th day of December, 2020.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
